Citation Nr: 0006713	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-17 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  He was a prisoner of war (POW) of the German 
government from December 16, 1944 to April 2, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities.  The 
veteran filed a timely appeal to this adverse determination.

The Board notes that the veteran also appealed the RO's 
August 1997 denial of his claims for service connection for 
residuals of frostbite, post-traumatic osteoarthritis, and 
peripheral neuropathy of both hands and both feet.  However, 
service connection for all of these disorders was 
subsequently granted by the RO in a rating decision dated in 
May 1998.  Nevertheless, the RO included increased rating 
claims for these disabilities in the statement of the case 
issued in October 1998.

An appeal consists of a timely-filed notice of disagreement, 
and, after a statement of the case has been furnished, a 
timely-filed substantive appeal.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200 (1999).  A written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  See 38 C.F.R. § 20.201 
(1999).

In the case of Holland v. Gober, No. 97-7045 (Fed. Cir. July 
29, 1997), the United States Court of Appeals for the Federal 
Circuit (hereinafter, Federal Circuit) issued an order 
summarily reversing and remanding the decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, Court) in Holland v. Brown, 9 Vet. App. 
324 (1996).  In Holland, the Court held that under the 
provisions of 38 C.F.R. § 19.38 (1996), an appellant need 
take no further action (including the submission of a 
response to a supplemental statement of the case) to 
effectuate the return to the Board of an already-appealed 
claim subsequent to a remand to the RO, if any benefit sought 
on appeal remains denied.  The Court had previously held that 
for jurisdictional purposes, an appeal of a service 
connection claim includes all benefits potentially available 
that stem from the essential elements of the claim.  West v. 
Brown, 7 Vet. App. 329 (1995).  Thus, in view of the Federal 
Circuit's action, the holding of the Court in Holland is no 
longer binding precedent on VA.

Similarly, in Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 
1997), the Federal Circuit determined that, for the purpose 
of initiating appellate review, a notice of disagreement 
applies only to the element of the claim currently being 
decided, effectively overruling the holding in West.  See 
also 38 C.F.R. §§ 20.200, 20.201 (1996).  Thus, where, as 
here, the veteran's claims for entitlement to service 
connection for frostbite of the hands with degenerative joint 
disease, frostbite of the feet with degenerative changes, 
peripheral neuropathy of the right hand secondary to 
frostbite, peripheral neuropathy of the left hand secondary 
to frostbite, peripheral neuropathy of the right foot 
secondary to frostbite, and peripheral neuropathy of the left 
foot secondary to frostbite, were all granted subsequent to 
the notice of disagreement which initiated the appeal, a 
separate notice of disagreement is required to continue the 
appeal of the issue of the assigned compensation level to the 
Board.  Grantham, supra.

A review of the record reveals that the veteran has not filed 
a notice of disagreement with respect to the assigned 
evaluations for these disorders.  On the contrary, in the 
only notice of disagreement filed by the veteran subsequent 
to the May 1998 grant of service connection for these issues, 
received by VA in September 1998, the veteran specifically 
limited his disagreement to the issue of entitlement to a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities.  
Furthermore, in a statement in support of claim received by 
VA in December 1998, the veteran indicated that he would not 
be able to appear for a scheduled hearing, but noted that 
"[I] wish to continue my case on unemployability."  No 
mention of any other issues was made.  Finally, the veteran's 
service representative listed the only issue on appeal as the 
veteran's claim for a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities in both its February 1999 statement in support 
of claim and in its February 1999 written brief presentation.

Therefore, the RO should inform the veteran of the dismissal 
of his claims and advise him of his right to file a notice of 
disagreement, consistent with the August 16, 1997 letter to 
the Director of Compensation and Pension Service, Veterans 
Benefits Administration, following the decision in Grantham.

The appellant and his representative are hereby advised that 
the instant issues will be returned to the Board only if the 
actions necessary to timely perfect an appeal, as noted 
above, are undertaken.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran is service connected for the following 
disorders:  frostbite of the right hand with degenerative 
changes; frostbite of the left hand with degenerative 
changes; frostbite of the right foot with degenerative 
changes; frostbite of the left foot with degenerative 
changes; peripheral neuropathy of the right hand; peripheral 
neuropathy of the left hand; peripheral neuropathy of the 
right foot; peripheral neuropathy of the left foot; and 
multiple small shell fragment wound scars of the lower 
extremity.

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSION OF LAW

A total rating for compensation based on individual 
unemployability due to a service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that 
where, as here, the veteran has two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent for more before a 
total rating may be assigned.  38 C.F.R. § 4.16(a). 

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment; the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities.  Id.

In this case, the Board finds that while the veteran does 
indeed have a combined disability rating of 80 percent, he 
does not have at least one disability ratable at 40 percent 
or more.  Thus, the Board finds that the veteran fails to 
meet the initial criteria for consideration of a total rating 
for compensation based on individual unemployability due to 
service-connected disabilities.

The Board has nevertheless considered the veteran's 
contention that he is unemployable because his service-
connected disorders make it impossible for him to work.  In 
this regard, in May 1998 the veteran submitted a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, in which he indicated that he worked as a 
laborer in a stone processing company for 21 years.  He 
indicated that he "took his retirement" from this company 
in 1986, at age 62, stating that "[m]y feet and legs were 
bothering me and I felt I could not continue working.  Also 
my hands were painful."  However, while he indicated on this 
form that he left his job because of his disabilities, he 
also indicated that he did not expect to receive disability 
retirement benefits from his employer, and acknowledged that 
he had not tried to obtain employment since leaving this 
company.  In any case, the veteran has offered no other 
evidence, such as a statement from his former employer or his 
physician, that his retirement in 1986 was anything other 
than voluntary on his part.  Therefore, in the absence of any 
evidence that the veteran's employment was terminated due to 
his service-connected disabilities, or that subsequent 
attempts at employment since that time have been unsuccessful 
because of these disabilities, the Board concludes that a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities is not 
warranted by the evidence.

The Board acknowledges that the veteran has undoubtedly 
experienced impairment in his ability to perform 
substantially gainful employment due to his service-connected 
disabilities, as evidenced by his combined 80 percent 
disability evaluation.  However, "[t]he percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (1999).  The Board believes 
that, in light of recent medical examinations, the VA 
Schedule for Rating Disabilities and the disability 
evaluation assigned to each disorder under that schedule 
accurately reflect the veteran's overall impairment to his 
earning capacity due to his service-connected disabilities.  
Therefore, a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities is not warranted.


ORDER

The claim for a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

